I concur in most of what is said in the opinion prepared by Mr. Presiding Justice ELLIS in this case, but I cannot concur in the conclusion which he has reached.
I concur in the conclusion reached by Mr. Chief Justice WHITFIELD, but on slightly different grounds to those on which his conclusion is based.
The part of the opinion by Mr. Presiding Justice ELLIS which I do not agree with is as follows:
"The inevitable consequence of the Amendment of 1919 was the complete repeal of all laws purporting to regulate the sale of such liquors. The provisions of such laws were wholly inconsistent with the Amendment of 1919. The constitutional provision therefore, the same as an ordinary statute, repealed by implication all prior legislative provisions inconsistent with it."
And the further statement:
"Chapter 7733, supra, was invalid for the same reasons advanced in the Francis case. At least it was not in effect on December 31, 1918, because it was intended to take effect while original Article XIX was in force."
And the further statement:
"It has been shown that the invalid or repealed Acts were *Page 301 
not re-enacted by the Constitutional Amendment adopted in 1934.
"The question whether other legislation relating to intoxicating liquors and imposing licenses upon the sale of such commodities which were put in repose by the Amendment of 1919 were revived by the Constitutional Amendment of 1934 does not arise in this case and is not therefore in any manner affected by it."
I concur in what is said in the opinion prepared by Mr. Chief Justice WHITFIELD, as follows:
"In Ex Parte Francis, 76 Fla. 304, 79 So. 753, the information charged that the defendant did personally transport intoxicating liquors into a dry county and did there possess such liquors for defendant's personal use, in violation of Chapter 7284, Acts of 1917.
"It was held that no offense was charged and 'that Chapter 7284, Laws approved May 1, 1917, undertaking to penalize the acts charged against the defendant in said information is unconstitutional and void.' The effect of the adjudication, on the record as before the court, was that the statute was inoperative to sustain a criminal charge of personal transportation into, and possession in, a dry county of intoxicating liquors for the personal use of the defendant. The decision was under original Article XIX of the Constitution; and such decision did not cover transportation by a common carrier, but was confined to personal transportation into, and personal possession of, intoxicating liquors in a dry county for the personal use of the person so transporting and possessing.
"Such decision, in August, 1918, under original Article XIX, even if it were not confined to personal transportation for personal use, does not render inoperative Chapter 7738, which became effective December 9, 1918, and relates to *Page 302 
the purchase of intoxicating liquor to be transported by others into a dry county.
"And even if Chapter 7733 could have been adjudged inoperative under original Article XIX while it was in force, it was not adjudged to be inoperative, and it was not repealed but merely suspended in its operation by the first amended Article XIX of the Constitution, adopted in November, 1918, to be effective January 1, 1919, prohibiting with stated exceptions the manufacture, sale, barter or exchange of all alcoholic or intoxicating liquors and beverages."
My conclusion is that inasmuch as Chapter 7733, Acts of Extraordinary Session of 1918, became effective on December 9, 1918, and remained effective on December 31, 1918, it is revived under the express provisions of the Constitutional Amendment of Article XIV, adopted November 6, 1934, regardless of whether or not it had been repealed by legislative Act or by amendment to the Constitution becoming effective January 1, 1919. I reach this conclusion on authority of what is said in the majority opinion in the case of Coleman v. State, er rel.
Race, filed January 19, 1935, and as the provisions of this Act are not in conflict with the Constitution as it now stands, it is a valid and enforceable law of the State.